—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered October 2, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Pursuant to a negotiated plea bargain, defendant pleaded guilty to a single count of burglary in the third degree in satisfaction of a superior court information and was sentenced as a second felony offender to an indeterminate term of imprisonment of 2V2 to 5 years. Defendant now argues that this sentence was harsh and excessive principally because his accomplice cooperated with the authorities and was permitted to plead guilty to a misdemeanor. Notably, a sentence within permissible statutory ranges will not be disturbed unless extraordinary circumstances exist warranting a modification (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). Here, we find no reason to disturb the negotiated sentence in the interest of justice (see, id.). The fact that the accomplice received a lesser sentence is unavailing in light of defendant’s plea, which significantly reduced his potential sentencing exposure, as well as defendant’s lengthy criminal history (see, People v Shahid, 262 AD2d 670, 671).
*611Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.